Citation Nr: 0307331	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  97-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had a period of active service in the Navy from 
July to December 1976 and a period of active service in the 
Army from July 1977 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas (TX), that denied the veteran's claim of 
entitlement to service connection for hepatitis C.  The 
veteran perfected a timely appeal of this determination in 
October 1997.  

It is noted that the Board remanded this claim for additional 
development in September 1998, and this case subsequently was 
returned to the Board for disposition.  As noted by the Board 
in its September 1998 remand, the veteran had failed to 
report for a videoconference Board hearing scheduled for that 
same month.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current hepatitis C occurred during service or 
is related to any incident in service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence necessary 
to substantiate his service connection claim for hepatitis C.  
By letters dated in August and November 2002, the veteran was 
informed of VA's obligations to notify and assist claimants 
under the VCAA, what the evidence needed to show in order to 
establish entitlement to service connection, and he was 
notified of what records VA would attempt to obtain on his 
behalf, and what records he was expected to provide in 
support of his claim.  The veteran was informed specifically 
by the November 2002 letter of the risk factors for hepatitis 
C that might apply to him, and was asked to identify which of 
the listed risk factors applied to him.  The veteran also was 
provided a copy of the appealed rating decision, a statement 
of the case, and supplemental statements of the case.  These 
documents provided the veteran with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim, and he was 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  By letter dated in November 2002, the veteran 
was advised that his claim had been remanded by the Board for 
additional development.  In February 2003, the veteran 
indicated that he had completely presented his case, was 
waiving the 60-day period to submit additional information in 
support of his claim, and was requesting that his claim be 
forwarded to the Board for appellate review.  Thus, the Board 
observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the veteran's claims file consists 
of the veteran's service medical records and post service 
medical records, including VA and private medical records and 
examination reports.  In letters dated in May 1997, and April 
and May 2002, the veteran was notified that medical records 
which he had identified previously had been requested by VA, 
and his assistance was requested in order to obtain these 
records.  Because the information and evidence associated 
with this claim contains sufficient medical evidence to 
decide the claim, obtaining an additional medical opinion is 
unnecessary.  See 38 C.F.R. § 3.159(c)(4) (2002).  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
his service connection claim for hepatitis C poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet.App. 384 (1993).

II.  Service Connection

Factual Background

A review of the veteran's service medical records from his 
period of service in the Navy indicates that he reported no 
pertinent history, diagnosis, or treatment of hepatitis at 
his enlistment physical examination accomplished in June 
1976.  The examiner noted no pertinent history of hepatitis 
or examination results indicating hepatitis, and found the 
veteran physically qualified for enlistment.  In a chemistry 
panel laboratory test accomplished at Nimitz Dispensary in 
August 1976, it was noted that the veteran had reported a 
history of hepatitis, the veteran "had hepatitis 1 year ago, 
no symptoms," no defects were noted, and no further 
assessment or impressions was provided.  It also was noted in 
a dental health questionnaire dated in October 1976 that the 
veteran had reported a history of hepatitis that had occurred 
1 1/2 years earlier.  The veteran's Navy separation physical 
examination was not available for review.

A review of the veteran's service medical records from his 
period of service in the Army indicates that he reported no 
pertinent history, diagnosis, or treatment of hepatitis at 
his enlistment physical examination accomplished in January 
1977.  The examiner noted no pertinent history of hepatitis 
or examination results indicating hepatitis, and found the 
veteran physically qualified for enlistment.  

The service medical records indicate that in January 1978, 
the veteran was involved in a jeep accident during his Army 
service, and was hospitalized for two days for left leg and 
knee injuries.  A review of nursing and progress notes from 
the veteran's hospitalization indicates that he was treated 
with ice and a leg cast for injuries to his left leg and 
knee.  There are no indications from these records that the 
veteran had any surgery or received any blood transfusions 
while hospitalized.

On a medical history disposition form dated in September 
1978, the veteran stated that he had never had hepatitis.  
The veteran also reported no pertinent history, diagnosis, or 
treatment of hepatitis at his Army separation physical 
examination accomplished in July 1979.  The examiner noted no 
pertinent history of hepatitis or examination results 
indicating hepatitis, and found the veteran physically 
qualified for separation.

A review of outpatient treatment records from S.N.P., M.D., 
indicates that on examination in December 1996, the veteran 
complained of feeling very tired for the previous 2 months 
and pain in his left side.  The veteran's medical history 
included hepatitis C in 1977 and a recommendation from a 
previous physician that the veteran see a doctor for possible 
liver problems.  No further assessment or impressions were 
provided.  Hepatitis C laboratory results dated in January 
1997 indicated that the veteran's blood had been reactive for 
hepatitis C antibodies.  

A review of private outpatient treatment records obtained 
from Dr. R.L.K. indicates that the veteran was seen in 
January 1997 for evaluation of thrombocytopenia (or an 
abnormally small number of platelets in the circulating 
blood).  The veteran stated that he had contracted hepatitis 
with jaundice approximately 20 years earlier while in 
service.  The veteran's past medical history included a 
family history (pertaining to his father) of alcohol-related 
cirrhosis, and a surgical history of a hemorrhoidectomy in 
1981, knee surgery in 1995, and back surgery in 1996.  
Following the physical examination, the impressions included 
mild thrombocytopenia, which Dr. R.L.K. suspected was most 
likely secondary to hypersplenism from underlying portal 
hypertension that was related to chronic hepatitis.  

In a letter from Dr. R.L.K. to Dr. S.N.P., dated in January 
1997, Dr. R.L.K. noted that the veteran was unaware of any 
prior known hematological abnormalities but he had reported 
an episode of hepatitis associated with jaundice that had 
occurred 20 years earlier.  Dr. R.L.K. also noted that the 
veteran was essentially asymptomatic, except for occasional 
postprandial episodes of weakness and dizziness of uncertain 
significance.  Dr. R.L.K. stated that the veteran's physical 
examination had been essentially unremarkable except for 
morbid obesity, and the veteran's liver had not been 
palpable.  

A review of outpatient treatment records provided by S.T.D., 
M.D., indicates that the veteran was seen in January 1997 for 
a hepatitis C consultation.  It was noted that a recent 
sonogram of the veteran had revealed an enlarged spleen and a 
shrunken liver and the veteran had tested positive for 
hepatitis C.  The veteran reported an episode of jaundice and 
hepatitis while in service, and he also stated that he had 
contracted hepatitis during service by eating contaminated 
raw fish and that the cook had cut his hand and had gotten 
some blood in the fish.  The veteran denied any history of 
blood transfusions or any family history of hepatitis.  
Following physical examination, the impressions included 
hepatitis C with early signs of cirrhosis and chronic liver 
disease, including changes noted on skin examination.  
According to Dr. S.T.D., the veteran probably had hepatitis C 
alone, although the veteran's history of alcoholism was 
significant and other potential concurrent causes such as 
hepatitis B or other liver disease needed to be ruled out.  

X-rays of the veteran's abdomen, which were obtained at the 
Medical Center of Plano, January 1997, were interpreted as 
showing no focal liver abnormality.  In February 1997, an 
upper endoscopy was accomplished at Presbyterian Hospital of 
Plano.  The operative report of this examination indicated 
that the preoperative diagnosis included recently diagnosed 
hepatitis C, and the postoperative diagnosis included a note 
stating, "Suspect significant liver disease."  A liver 
biopsy was accomplished at Presbyterian Hospital of Dallas in 
February 1997, the results of which revealed morphologic 
features that were consistent with chronic active hepatitis 
with cirrhosis.  The diagnosis was of chronic active 
hepatitis with cirrhosis.  On subsequent outpatient visits 
with Dr. S.T.D. in March and April 1997, the assessment 
included chronic hepatitis C.  

Private outpatient examination and evaluation reports, dated 
between January 1998 and June 1998, indicate that in January 
1998 the veteran was examined by G.M.S., M.D.  During this 
session, the veteran was reported to have a history of liver 
disease and a diagnosis of hepatitis C.  The assessment was 
of a history of liver disease.  When the veteran was 
evaluated by J.S.W., M.D., in February 1998, the veteran's 
chief complaint was hepatitis C.  The veteran's risk factors 
for hepatitis C included blood transfusions received 21 years 
earlier after being involved in a motor vehicle accident 
during service.  It also was noted that the veteran had been 
told that he had abnormal liver enzymes and had been 
diagnosed with hepatitis C either in January or February 
1997.  The results from the January 1997 and the February 
liver biopsy and endoscopy were noted.  The impression 
included cirrhosis secondary to chronic hepatitis C, 
currently well compensated for.  In a March 1998 letter, from 
Dr. J.S.W. to Dr. S.T.D., it was noted that the veteran had 
cirrhosis secondary to chronic hepatitis C.  On subsequent 
outpatient examination by Dr. G.M.S. accomplished in June 
1998, the assessments were of peripheral edema, liver 
failure, and hepatitis C.  

On outpatient examination by J.M.P., M.D., in late June 1998, 
it was noted that the veteran had been referred for chronic 
hepatitis C.  Dr. J.M.P. noted that the veteran apparently 
had been infected (with hepatitis C) from blood transfusions 
done 20 years earlier and was apparently cirrhotic, based on 
percutaneous biopsy results done a year earlier.  Dr. J.M.P. 
also noted that the veteran had ascites and peripheral edema.

A new patient evaluation from A.A.D., M.D., dated in June 
1998 noted the veteran had hepatitis C.  The veteran stated 
that, while in service 20 years earlier, he had received 
blood transfusions.  Dr. A.A.D. concluded that these reported 
in-service blood transfusions were probably the etiology of 
the veteran's hepatitis C, and the veteran denied any other 
risk factors for hepatitis C.  According to the veteran, he 
had hepatitis C and cirrhosis.  It was noted that the 
veteran's past medical history was significant for liver 
disease.  The impressions were "probably more advanced 
hepatitis C" and findings consistent with cirrhosis, 
although Dr. A.A.D. noted that biopsy confirmation of this 
was pending.

On follow-up outpatient examinations by Dr. J.M.P. in October 
1998, it was noted that the veteran had chronic hepatitis C 
dating back 20 years earlier at the time of a blood 
transfusion.  It was noted that the veteran might be 
cirrhotic, that he had some peripheral edema accumulation, 
and that he seemed to have well-compensated cirrhosis.  On a 
subsequent visit in October 1998, Dr. J.M.P. indicated that 
the veteran had gained 10 pounds since his June 1998 
examination and also noted treatment with interferon in the 
past with relapse.

An upper endoscopy of the veteran was accomplished by Dr. 
J.M.P. in November 1998, and revealed signs of portal 
hypertension with a violet-looking blue esophageal varices in 
the distal third, Barrett's disease, a diffuse gastritis in 
the stomach which might be portal hypertension-related, 
several erosions in the antrum, the pylorus was widely 
patent, some erosive inflammatory changes, and that there 
might be some small veins in the upper cardia of the stomach.  
The examiner noted that he would follow the veteran "from a 
liver standpoint carefully."  When the veteran was examined 
by Dr. J.M.P. in December 1998, Dr. J.M.P. noted that the 
veteran had gained 14 pounds in the previous 7 weeks, had 
chronic hepatitis C, and portal hypertension.

A review of the veteran's treatment records from Cape Coral 
Hospital indicates that the veteran was admitted to this 
facility in January 1999 with complaints of progressive 
difficulty with fluid retention and development of anasarca 
(or a generalized infiltration of edema fluid into 
subcutaneous connective tissue).  The veteran's history of 
chronic hepatitis C and cirrhosis was noted.  It also was 
noted in the veteran's past medical history that he had 
reported receiving blood transfusions while in the Army, and 
the examiner presumed that this was the veteran's mode of 
exposure to hepatitis C as the veteran had no other risk 
factor for this disease.  The diagnosis was chronic hepatitis 
C.  

On subsequent outpatient examination of the veteran by Dr. 
J.M.P. accomplished in April 1999, Dr. J.M.P. noted that the 
veteran had chronic hepatitis C with portal hypertension.  
The impressions included cirrhosis with portal hypertension.

A review of outpatient treatment records obtained from 
J.D.Y., M.D., indicates that the veteran was seen in October 
1999 for an infectious disease consultation and a pre-
transplant evaluation for infectious diseases due to end-
stage liver disease caused by chronic hepatitis C infection.  
Dr. J.D.Y. noted that the veteran had been found to have 
chronic hepatitis C infection when he became jaundiced in 
1995 and also noted that the veteran had reported receiving 
blood transfusions during service related to a motor vehicle 
accident in Germany in 1973.  The assessment was end-stage 
liver disease due to chronic hepatitis C infection.  

On a nutritional assessment accomplished in October 1999 at 
the Mayo Clinic, prior to the veteran's liver transplant, the 
examiner noted that the veteran had been diagnosed with 
hepatitis C that he had contracted in the early 1970's.  The 
examiner noted evidence of cirrhosis with portal hypertension 
and thrombocytopenia.  A computerized tomography (CT) scan of 
the veteran's abdomen was obtained and did not reveal 
significant ascites.

On the surgical record of the veteran's liver transplant 
accomplished in November 1999 at the Mayo Clinic, it was 
noted that the veteran had hepatitis C that was most likely 
due to reported multiple blood transfusions in 1973, 
significant hepatic dysfunction, ascites, and encephalopathy.

Outpatient treatment records from the VA Medical Center in 
Biloxi, Mississippi, dated between December 2000 and January 
2003, indicate that the veteran received treatment for 
hepatitis C.  These records reflect that the veteran's 
medical history included liver disease and hepatitis C 
diagnosed 5 or 6 years earlier, and indicate an assessment of 
status post liver transplant and hepatitis C, controlled by 
interferon and ribavirin.

VA outpatient records, dated between October 2001 and October 
2002, reflect that the veteran had a regular outpatient 
clinic visit at the VAMC Biloxi in October 2001, and that the 
assessment included status post liver transplant in 1999.  In 
February 2002, a gastroenterology consultation was obtained 
because of increasing fibrosis on the veteran's transplanted 
liver.  The examiner noted the veteran's liver transplant for 
end-stage hepatitis C; that the veteran had been followed at 
the Mayo Clinic; and that he had a liver biopsy in January 
2001, which demonstrated increasing fibrosis.  On subsequent 
follow-up visits for regular outpatient and with 
gastroenterology in April and October of 2002, the 
assessments included status post liver transplant in 1999, 
obesity, hepatitis C without recent viral load, and that the 
veteran was awaiting interferon for a recurrent hepatitis C 
infection in his transplanted liver.

Additional VA outpatient records dated in October 2002, 
indicate that the veteran was examined at the VAMC Biloxi in 
October 2002, at which time the VA examiner noted that the 
veteran's only risk factor for hepatitis C was his reported 
blood transfusions in 1977 while in service "after he was 
run over by a Jeep."  It also was noted that these in-
service blood transfusions were not combat related.  The 
examiner also noted that the veteran's hepatitis had first 
been diagnosed in 1991.  The veteran's past medical history 
was noted, including hepatitis C and his post-service liver 
transplant.  The examiner also noted the veteran's January 
2001 liver biopsy that had revealed active hepatitis C with 
increasing fibrosis.  The impressions included concentric 
hypertrophic cardiomyopathy (CHC) on the veteran's 
transplanted liver with worsening fibrosis per the liver 
biopsy.

In a statement received at the RO in December 2002, the 
veteran stated that, in 1975, he had been involved in a jeep 
accident during service and had received blood while 
hospitalized for 20 days in Germany, he had been involved in 
a motorcycle accident during service in 1976 and had received 
blood while hospitalized for 30 days in Germany, he had had 
numerous inoculations while stationed in Germany "with 
multiple use" during service, he had suffered a head injury 
during service in 1977 which had required fluids while 
hospitalized, and he had undergone hemorrhoid surgery during 
service in 1978 and had received blood while hospitalized for 
this surgery.  The veteran stated further that he had been 
diagnosed with hepatitis A during service in Germany and that 
this had been misdiagnosed because there was no test for 
hepatitis C at that time.  Finally, the veteran stated that 
he had received "stints" while hospitalized, was exposed to 
numerous bodily fluids, and was given blood at various times 
during service.

Analysis

The veteran essentially contends that the RO erred in finding 
that his hepatitis C was a pre-existing condition that was 
not aggravated by service.  Specifically, in numerous 
statements dated between May 1997 and December 2002, the 
veteran contends that he contracted hepatitis C after he 
entered active duty service and not before.  He maintains 
that, while stationed in Germany, he had been involved in an 
accident during service that had required hospitalization for 
2 weeks, during which time he had received blood 
transfusions.  Moreover, he claims that while on active duty, 
he had been treated on several occasions with various IV 
medications and injections; that he had numerous inoculations 
while stationed in Germany; and that he had others periods of 
hospitalizations for a head injury and hemorrhoids surgery, 
for which he received fluids and blood transfusions during 
the course of those hospital admissions.  Thus, the veteran 
avers that his hepatitis C and liver damage originated during 
service.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. § 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  In 
addition, service connection may be granted on the basis of a 
post-service initial diagnosis of a condition, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1132 (West 2002); 
38 C.F.R. § 3.304 (2002).  This presumption only attaches 
where there has been an induction or enlistment examination 
in which the later complained of disability was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  

The Board notes that, on the veteran's Navy enlistment 
examination accomplished in June 1976, there were no 
examination results indicating any diagnosis of hepatitis C.  
Further, the report of medical history obtained at this 
examination was silent as regards hepatitis C.  Additionally, 
the veteran's Army enlistment examination accomplished in 
January 1977 contained no examination results indicating any 
diagnosis of hepatitis C and the report of medical history 
obtained at this examination also was silent as regards 
hepatitis C.  It is noted that, during his service in the 
Navy, a history of hepatitis was noted at the time of a 
chemistry panel laboratory test accomplished in August 1976 
and the veteran reported a history of hepatitis on a dental 
health questionnaire dated in October 1976.  However, it is 
well to observe that in Crowe v. Brown, 7 Vet.App. 238, 245 
(1994), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that, if a condition 
is not found during the enlistment examination, the fact that 
the veteran reported a history of symptoms or an injury is 
insufficient to rebut the presumption of soundness.  Id.  
Only such conditions as are recorded in examination reports 
are to be considered as "noted."  See Paulson v. Brown, 7 
Vet.App. 466, 470 (1995).  As there is no clinical evidence 
contemporaneous to the veteran's two enlistment examinations 
demonstrating hepatitis C at the time of either examination, 
the veteran's reported history of pre-service hepatitis C on 
subsequent medical reports during his Navy service does not 
constitute a notation of such a disease at service entrance.  
Id.  See also 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  Hence, 
the veteran was found to be physically normal on enlistment, 
and he is presumed to have been of sound condition upon 
service entrance.

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction or enlistment and was not 
aggravated by active service.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.304; Gahman v. West, 12 Vet.App. 406 
(1999).  In this respect, the remaining medical evidence of 
record is dated between January 1997 and October 2002.  
Although these medical records refer to the veteran's 
reported history of contracting hepatitis C or hepatitis with 
jaundice and receiving blood transfusions during service 
following several in-service accidents, the Board notes that 
there is no medical evidence showing that the veteran's 
hepatitis C existed prior to service.  In that regard, the 
post-service medical history fails to reach the level needed 
so as to characterize it as "clear and unmistakable," in 
light of the enlistment medical examinations from the 
veteran's periods of service in the Navy and the Army that 
reflect no hepatitis C at service entrance.  As such, the 
presumption of soundness is not rebutted.

Turning to the question of service incurrence, there is also 
no medical evidence in the record of this claim that 
establishes that the veteran's hepatitis C was incurred in 
service.  A detailed review of all available service medical 
records pertaining to the veteran's in-service accident in 
January 1978 does not indicate that the medical treatment 
that he received following this accident included any surgery 
or blood transfusions.  With the exception of a history of 
hepatitis reported on 2 occasions during his service in the 
Navy, there are no other indications in the veteran's service 
medical records that he was treated for or diagnosed with 
hepatitis at any time during service.  The first diagnosis of 
chronic hepatitis occurred on examination by Dr. S.T.D. in 
January 1997, at which time the veteran also first reported 
contracting hepatitis with jaundice during service.  On 
examination in June 1998, the veteran reported that he had 
received blood transfusions following several in-service 
accidents and had contracted hepatitis C through these 
transfusions.  The veteran also reported in September 2002 
that he had contracted hepatitis C during service after being 
treated with injections and intravenous medications.  
Finally, in December 2002, the veteran provided a detailed 
surgical history for his periods of service and claimed that 
blood transfusions related to this surgical history had 
infected him with hepatitis C.  However, there is no evidence 
in the veteran's service medical records that he contracted 
hepatitis with jaundice, received blood transfusions, 
injections, or IV medications as part of any in-service 
medical treatment, underwent any surgeries, or was involved 
in any accidents during service with the exception of the 
jeep accident that occurred in January 1978 (as noted above).  

Taking into account all of the medical evidence discussed 
above, the Board finds that the preponderance of the evidence 
is against granting the veteran's claim of entitlement to 
service connection for hepatitis C.  There are no indications 
in the available medical evidence that his hepatitis C 
existed prior to service and was aggravated by service, or 
that he incurred hepatitis C during service.  As noted above, 
a detailed review of the veteran's service medical records 
indicates only that he was hospitalized for a left leg injury 
sustained in a minor in-service accident in January 1978 that 
did not require surgery or blood transfusions.  Although the 
veteran advanced an alternate theory in December 2002 that 
his hepatitis C had been misdiagnosed as hepatitis A during 
service, again, there are no indications from the 
contemporaneous service medical records that the veteran was 
diagnosed with hepatitis A during service.

Similarly, there is no contemporaneous medical evidence from 
the veteran's service medical records that he received blood 
transfusions during service as a result of in-service 
accidents, including after the January 1978 jeep accident 
noted above.  In this regard, the Board notes that the 
veteran is competent to provide lay statements as to the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet.App. 398, 405 (1995); Layno v. Brown, 6 Vet.App. 
465, 470 (1994).  However, when the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Therefore, as the veteran 
lacks such training and knowledge, he is not competent to 
render an opinion regarding the diagnosis or onset of his 
hepatitis C.

The Board also notes that the veteran is competent to provide 
lay statements as to the sequence of events that led to the 
injuries or diseases that he purports to have sustained 
during service.  See Falzone and Layno, both supra.  It is of 
particular significance that the veteran certified, over his 
own signature, that he had never had hepatitis C in September 
1978 and also certified, over his own signature, that he was 
in good health and reported no history, diagnosis, or 
treatment of hepatitis when he was examined in July 1979 for 
purposes of separation from service.  No hepatitis, even by 
history, was mentioned during that examination.  On post-
service examinations accomplished in June 1998, October 1998, 
and January 1999, the veteran reported that he had been 
infected with hepatitis C from blood transfusions received 
during service.  The veteran also reported receiving multiple 
blood transfusions during service to his liver transplant 
surgeons in November 1999.  Based on the veteran's subjective 
medical history, Dr. A.A.D. concluded in June 1998 that the 
veteran's reported in-service blood transfusions were 
probably the etiology of his hepatitis C.  Dr. J.M.P. 
concluded in June 1998 that the veteran's reported blood 
transfusions had apparently infected him with hepatitis C, 
and on examination in October 1998 noted that the onset of 
the veteran's chronic hepatitis C had been at the time of the 
reported in-service blood transfusions.  The examiner at Cape 
Coral Hospital who treated the veteran in January 1999 also 
presumed from the veteran's subjective medical history of in-
service blood transfusions that this was his mode of exposure 
to hepatitis C, as there was no other risk factor for this 
disease present in the veteran's medical history.  

None of the examiners who saw the veteran after service and 
related his hepatitis C to service were eyewitnesses to the 
events that occurred during the veteran's period of service.  
More importantly, these examiners all noted that the veteran 
had given them a subjective medical history, including in-
service blood transfusions, thereby indicating that they had 
no actual knowledge of the veteran's in-service medical 
treatment or injuries.  Because the veteran did not report an 
accurate medical history to the examiners who related his 
hepatitis C to service, and because the contemporaneous 
medical evidence in the veteran's service medical records is 
of more probative value than what the veteran reported post-
service, the medical nexus provided by the veteran's post-
service examiners is not credible because it relied on his 
inherently incredible statements regarding in-service blood 
transfusions.  Cf. King v. Brown, 5 Vet.App. 19, 21 (1993) 
(credibility of a statement may not be presumed when the fact 
asserted is beyond the competence of the person making the 
assertion); LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Accordingly, such evidence cannot serve as a basis for 
granting the veteran's claim of entitlement to service 
connection for hepatitis C.  

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C.  The evidence of record on this claim does not 
tend to offer a competent medical opinion as to the cause of 
the veteran's hepatitis C or as to when the condition began.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  The appeal is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

